DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: mixing block (1), inlet (23), and inlet (24).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 130, 33, and 34.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Figure 4 the citations 25 & 26 do not have any line or indicator indicating a structure of the invention; and citation 34 appears to have two different indicator lines pointing at 34, although one line appears to be indicating a cross section but it is not clear.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the mixing block” is unclear which mixing block the applicant is referring to since a first and second mixing block have been introduced. 
Regarding claim 11, the limitation “the mixing block” is unclear which mixing block the applicant is referring to since a first and second mixing block have been introduced. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-16, and 19-20 as far as they are definite is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dille (Pub. No. US 2016/0319805).
Regarding claim 1, Dille discloses a zipper manifold (Figs. 1-4) comprising: a first mixing block (capable of being made of 2 or more bodies 160) being positioned between a wellhead and a frac missile (paragraph 3), the first mixing block (Fig.1A) including a first end (170), a second end (end of the 2nd body 160 from the right in Fig. 2), and a first plurality of outlets (at 200); a second mixing block (capable of being made of 2 or more bodies 160) having a third end (end connected to the first mixing block, Fig. 2), a fourth end (175), and a second plurality of outlets (at 200), the third end of the second mixing block being coupled to the second end of the first mixing block (Fig. 2); a buffer chamber (167) extending from the first end (170) of the first mixing block to the fourth end (175) of the second mixing block; a continuous sidewall (Fig. 2) from the first end (170) of the mixing block to the fourth end (175) of the second mixing block, the continuous sidewall (fig. 2) including the first plurality of outlets (at 200) and the second plurality of outlets (at 200).
Regarding claim 2, Dille discloses the zipper manifold (Figs. 1-4) wherein the first end (170) is a first inlet (paragraph 26).
Regarding claim 3, Dille discloses the zipper manifold (Figs. 1-4) wherein the fourth end (175) is a second inlet (paragraph 26), and the continuous sidewall (Fig. 2) does not include any other inlets between the first inlet (at 170) and the second inlet (at 175).
Regarding claim 4, Dille discloses the zipper manifold (Figs. 1-4) wherein the first inlet (at 170) and the second inlet (at 175) are configured to receive flowing fluid in substantially opposing directions (paragraph 26, Fig. 2).
Regarding claim 5, Dille discloses the zipper manifold (Figs. 1-4) wherein the first inlet (at 170) and the second inlet (at 175) are directly coupled to the frac missile (paragraph 3).
Regarding claim 6, Dille discloses the zipper manifold (Figs. 1-4) wherein each outlet (at 200) associated with the buffer chamber (167) is positioned on the continuous sidewall (Fig. 2).
Regarding claim 9, Dille discloses the zipper manifold (Figs. 1-4) wherein each of the first plurality of outlets (at 200) is configured to be independently opened and closed (paragraph 33).
Regarding claim 10, Dille discloses the zipper manifold (Figs. 1-4) wherein a flow pressure entering the first inlet (at 170) and the second inlet (at 175) is less than the flow pressure exiting the first plurality of outlets (at 200).
Regarding claim 11, Dille discloses a method associated with a zipper manifold (Figs. 1-4) comprising: positioning a first mixing block (capable of being made of 2 or more bodies 160) between a wellhead and a frac missile (paragraph 3), the first mixing block (Fig. 2) including a first end (170), a second end (end of the 2nd body 160 from the right in Fig. 2), and a first plurality of outlets (at 200); coupling a third end (end connected to the first mixing block, Fig. 2)of a second mixing block (capable of being made of 2 or more bodies 160) to the second end of the first mixing block (Fig. 2), the second mixing block having the third end, a fourth end (175), and a second plurality of outlets (at 200); forming a buffer chamber (167) extending from the first end (170) of the first mixing block to the fourth end (175) of the second mixing block, wherein a continuous sidewall (Fig. 2) from the first end of the mixing block to the fourth end of the second mixing block includes the first plurality of outlets (at 200) and the second plurality of outlets (at 200).
Regarding claim 12, Dille discloses the method wherein the first end (170) is a first inlet (paragraph 26).
Regarding claim 13, Dille discloses the method wherein the fourth end (175) is a second inlet (paragraph 26), and the continuous sidewall (Fig. 2) does not include any other inlets between the first inlet (at 170) and the second inlet (at 175).
Regarding claim 14, Dille discloses the method further comprising: receiving first fluids via the first inlet (at 170) in a first direction; receiving second fluids via the second inlet (at 175) in a second direction, wherein the first direction and second direction are substantially opposite directions (paragraph 26, Fig. 2).
Regarding claim 15, Dille discloses the method further comprising: directly coupling the first inlet (at 170) and the second inlet (at 175) to the frac missile (paragraph 3).
Regarding claim 16, Dille discloses the method wherein each outlet (at 200) associated with the buffer chamber (167) is positioned on the continuous sidewall (Fig. 2).
Regarding claim 19, Dille discloses the method further comprising: Independently opening and closing (paragraph 33) each of the first plurality of outlets (at 200).
Regarding claim 20, Dille discloses the method wherein a flow pressure entering the first inlet (at 170) and the second inlet (at 175) is less than the flow pressure exiting the first plurality of outlets (at 200).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dille (Pub. No. US 2016/0319805) in view of Dickinson (Pub. No. US 2017/0198548).
Regarding claim 7, Dille discloses the zipper manifold (Figs. 1-4) wherein the first plurality of outlets (at 200) provides access to a wellbore (paragraphs 3 and 4), and the second plurality of outlets (at 
Dickinson teaches a zipper manifold (7) having a plurality of outlets (at 24), wherein the first outlet (at 24) provides access (Fig. 2) to first wellbore (1) and the second outlet (at 24) provides access (Fig. 2) to a second wellbore (1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the access of the manifold of Dille, with a manifold accessing multiple wellbores as taught by Dickinson for the advantage of providing fracturing fluid to a plurality of wellheads (paragraph 4).

Regarding claim 8, Dille discloses the zipper manifold (Figs. 1-4) wherein a first valve (400) controls fluid flowing into the first inlet (at 170), and a second valve (second 400) controls fluid flowing into the second inlet (at 175).
Regarding claim 17, Dille discloses the method wherein the first plurality of outlets (at 200) provides access to a wellbore (paragraphs 3 and 4), and the second plurality of outlets (at 200) provides access to a wellbore (paragraph 3 and 4), but lacks disclosure wherein the first plurality of outlets providing access to a first wellbore and the second plurality of outlets providing access to a second wellbore.
Dickinson teaches a zipper manifold (7) having a plurality of outlets (at 24), wherein the first outlet (at 24) provides access (Fig. 2) to first wellbore (1) and the second outlet (at 24) provides access (Fig. 2) to a second wellbore (1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the access of the manifold of Dille, with a manifold accessing multiple wellbores as taught by Dickinson for the advantage of providing fracturing fluid to a plurality of wellheads (paragraph 4).

Regarding claim 18, Dille discloses the method further comprising: controlling, via a first valve (400), fluid flowing into the first inlet (at 170); controlling, via second valve (second 400), fluid flowing into the second inlet (at 175).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753